SUPERIOR COURT
OF THE

STATE OF DELAWARE

VIVIAN L. MEDINILLA LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 NorTH KING STREET, SUITE 10400

WILMINGTON, DE 19801-3733

TELEPHONE (302) 255-0626

September 16, 2021

Michael W. Modica, Esq. Zachary Rosen, Esq.
715 North King Street 820 North French Street
Suite 300 7" Floor

Wilmington, DE 19801 Wilmington, DE 19801

Re: State of Delaware v. Anthony L. Kelson
Case ID Nos.: 1112005071, 1301013163 and 1408011166

Counsel:

This Court has reviewed Defendant’s Motion for Modification dated August
12, 2021! and the State’s response dated September 15, 20217. Mr. Kelson was
sentenced in December of 2015 to four years of Level V with transitioning levels
of probation to include six months at Level IV DOC Discretion’. On the same day,
he was sentenced on his VOPs to cases that stem back to 2012 and 2013 wherein
he received one year of Level IV Work Release.* The aggregate total of 18 months
was imposed in 2015.

In light of the progress that Mr. Kelson has made over the last six years, his
Motion is GRANTED to reflect that the Level IV Work Release sentence is
modified to Home Confinement, as unopposed. His VOP Level IV is also reduced
from 1 year to 6 months with holds at Level III until space is available at Level IV

 

' Defendant’s Motion for Modification of Sentence, Crim. ID. No. 1112005071, D.I. 22; Crim.
ID. No. 1301013163, D.I. 24; Crim. ID. No. 1408011166, D.I. 34.

2 State’s Response, Crim. ID. No. 1112005071, D.I.__; Crim. ID. No. 1301013163, D.I. ___;
Crim. ID. No. 1408011166, DI...

3 Sentence: ASOP Order Signed and Filed, Crim. ID. No. 1408011166, D.I. 13.

4 Violation of Probation Hearing, Crim. ID. No. 1112005071, D.I. 15; Crim. ID. No.
1301013163, D.I. 18.
Home Confinement. The sentence orders are enclosed for your ease of reference.
Sincerely,

Asb~

/ Vivian L. Medinilla
~~ Judge

 

Enclosure

oc: Prothonotary
cc: Investigative Services Office
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
vs.
ANTHONY L KELSON
Alias: See attached list of alias names.
DOB: 10/20/1988
SBI: 00571812
IN AND FOR NEW CASTLE COUNTY

CASE NUMBER: CRIMINAL ACTION NUMBER:
N1408011166 IN1L4-08-1371R1

DDEAL TIER 4(F)
COMMITMENT

Nolle Prosequi on all remaining charges in this case
ALL SENTENCES OF CONFINEMENT SHALL RUN CONSECUTIVE

MODIFIED SENTENCE ORDER

NOW THIS 15TH DAY OF SEPTEMBER, 2021, IT IS THE ORDER OF
THE COURT THAT: THE ORDER DATED December 11, 2015 IS
HEREBY MODIFIED AS FOLLOWS:

The defendant is adjudged guilty of the offense(s) charged.
The defendant is to pay the costs of prosecution and all
statutory surcharges.

AS TO IN14-08-1371-R1 : TIS
DDEAL TIER 4

Effective August 14, 2014 the defendant is sentenced
as £Eollows:

- The defendant is placed in the custody of the Department
of Correction for 25 year(s) at supervision level 5

- Suspended after 4 year(s) at supervision level 5
- For 2 year(s) supervision level 4 HOME CONFINEMENT

- Suspended after 6 month(s) at supervision level 4
HOME CONFINEMENT

- For 18 month(s) supervision level 3
- Hold at supervision level 3

- Until space is available at supervision level 3 HOME
**APPROVED ORDER** 1 September 15, 2021 15:57
STATE OF DELAWARE
vs.
ANTHONY L KELSON
DOB: 10/20/1988
SBI: 00571812

CONFINEMENT

**APPROVED ORDER** 2 September 15, 2021 15:57
SPECIAL CONDITIONS BY ORDER

STATE OF DELAWARE
vs.
ANTHONY L KELSON
DOB: 10/20/1988
SBI: 00571812
CASE NUMBER:
1408011166

Have no contact with Allan Stevens

Have no contact with Dawn Smith

Have no contact with 245 Smalleys Dam Rd.

Pursuant to 29 Del.C. 4713(b) (2), the defendant having been
convicted of a Title 11 felony, it is a condition of the
defendant's probation that the defendant shall provide a
DNA sample at the time of the first meeting with the
defendant's probation officer. See statute.

The defendant shall pay any monetary assessments ordered
during the period of probation pursuant to a schedule of
payments which the probation officer will establish.

Defendant shall be evaluated for substance abuse and follow
recommendation for treatment, counseling and screening.

Forfeit ammunition seized.

Forfeit USC seized.

For the purposes of ensuring the payment of costs, fines,
restitution and the enforcement of any orders imposed, the
Court shall retain jurisdiction over the convicted person
until any fine or restitution imposed shall have been paid

in full. This includes the entry of a civil judgment pursuant
to 11 Del.c. 4101 without further hearing.

NOTES
and now to wit, this 15th day of September 2021, this Order
has been modified to reflec the change in the defendant's
level 4 probation from DOC Discretion to Home Confinement

with a hold at level 3.

**APPROVED ORDER** 3 September 15, 2021 15:57
STATE OF DELAWARE
vs.
ANTHONY L KELSON
DOB: 10/20/1988 a
SBI: 00571812 4

 

JUDGE VIVIAN L MEDINILI

**kAPPROVED ORDER** 4 September 15, 2021 15:57
FINANCIAL SUMMARY
STATE OF DELAWARE
vs.
ANTHONY L KELSON
DOB: 10/20/1988
SBI: 00571812

CASE NUMBER:
1408011166

SENTENCE CONTINUED:

TOTAL DRUG DIVERSION FEE ORDERED
TOTAL CIVIL PENALTY ORDERED

TOTAL DRUG REHAB. TREAT. ED. ORDERED
TOTAL EXTRADITION ORDERED

TOTAL FINE AMOUNT ORDERED

FORENSIC FINE ORDERED

RESTITUTION ORDERED

 

SHERIFF, NCCO ORDERED 180.00
SHERIFF, KENT ORDERED

SHERIFF, SUSSEX ORDERED

PUBLIC DEF, FEE ORDERED

PROSECUTION FER ORDERED 100.00
VICTIM'S COM ORDERED

VIDEOPHONE FEE ORDERED 1.00
DELJIS FEE ORDERED 1.00
SECURITY FEE ORDERED 10.00
TRANSPORTATION SURCHARGE ORDERED

FUND TO COMBAT VIOLENT CRIMES FEE 15.00
SENIOR TRUST FUND FEE

AMBULANCE FUND FEE

TOTAL 307.00
**APPROVED ORDER** 5 September 15, 2021 15:57
  
STATE OF DELAWARE
vs.

ANTHONY L KELSON

DOB: 10/20/1988

SBI: 00571812

ANTHONY KELSON
ANTHONY L KELSON JR

**APPROVED ORDER**

LIST OF ALIAS NAMES

6

CASE NUMBER:

1408011166

September 15,

2021 15:57
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
vs.

ANTHONY L KELSON

Alias: No Aliases

DOB: 10/20/1988

SBI: 00571812
IN AND FOR NEW CASTLE COUNTY

CASE NUMBER: CRIMINAL ACTION NUMBER:
N1112005071 VN12-01-0173-02
N1301013163 VIOL O/PROBATN

ORIG. CHARGE:

DDEAL TIER 2(F)
VN13-02-0126-01
VIOL O/PROBATN

ORIG. CHARGE:

POSS C/SUB+AF (M)
VN13-02-1365-01
VIOL O/PROBATN

ORIG. CHARGE:

DUI LIQ - DRUGS (M)

COMMITMENT
ALL SENTENCES OF CONFINEMENT SHALL RUN CONSECUTIVE

MODIFIED VIOLATION OF PROBATION SENTENCE ORDER

NOW THIS 15TH DAY OF SEPTEMBER, 2021, IT IS THE ORDER OF
THE COURT THAT: the order dated January 13, 2016 is hereby
modified as follows: The defendant is found in violation.
Defendant is sentenced as follows:

AS TO VN12-01-0173-02 : TIS 16 Del.C.47530001FC
VIOL O/PROBATN - FOUND IN VIOLATION

Effective January 13, 2016 the defendant is sentenced
as £ollows:

- The defendant is placed in the custody of the Department
of Correction for 5 year(s) at supervision level 5

AS TO VN13-02-0126-01 : TIS 16 Del.C.4763000aMA
VIOL O/PROBATN - FOUND IN VIOLATION

- The defendant is placed in the custody of the Department
of Correction for 1 year(s) at supervision level 5

- Suspended for 6 month(s) at supervision level 4 HOME
**APPROVED ORDER** 1 September 15, 2021 15:56
STATE OF DELAWARE
vs.
ANTHONY L KELSON
DOB: 10/20/1988
SBI: 00571812
CONFINEMENT
- Hold at supervision level 3

- Until space is available at supervision level 4 HOME
CONFINEMENT

AS TO VN13-02-1365-01 : NON-TIS 21 Del.C.417700a3M
VIOL O/PROBATN - FOUND IN VIOLATION

- The defendant is placed in the custody of the Department
of Correction for 1 year(s) at supervision level 5

- Suspended for 1 year(s) at supervision level 3

Probation is concurrent to criminal action number
VN13-02-0126 01

**APPROVED ORDER** 2 September 15, 2021 15:56
SPECIAL CONDITIONS BY ORDER

STATE OF DELAWARE
vs.

ANTHONY L KELSON

DOB: 10/20/1988

SBI: 00571812

CASE NUMBER:

1112005071
1301013163

All previous terms and conditions are reimposed.

See Notes

For the purposes of ensuring the payment of costs, fines,
restitution and the enforcement of any orders imposed, the
Court shall retain jurisdiction over the convicted person
until any fine or restitution imposed shall have been paid
in full. This includes the entry of a civil judgment pursuant
to 11 Del.c. 4101 without further hearing.

NOTES
The defendant shall pay costs, fines and/or restitution as
previously ordered.

3-22 ee eee eee ee === ====MODIFIED ORDER======3====S=====S>225==

and now to wit, this 15th day of September 2021, this Order
has been modified to reflect that the defendant's level 4
sentence has been modified from level 4 Work Release to Home
Confinement with a hold at level 3.

 

" JUDGE VIVIAN L DINILLA

**APPROVED ORDER** 3 September 15, 2021 15:56